Citation Nr: 1544212	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent prior to March 17, 2014 and a disability rating greater than 60 percent from March 17, 2014, for prostatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for blistering on the ears, to include scars, to include as due to mustard gas exposure.

6.  Entitlement to service connection for glaucoma and cataracts with lens replacement, to include as due to mustard gas exposure.

7.  Entitlement to service connection for boils, bilateral underarms and back, to include scars, to include as due to mustard gas exposure.

8.  Entitlement to service connection for emphysema (also claimed as breathing difficulty), to include as due to mustard gas exposure.

9.  Entitlement to service connection for tinea pedis, to include as due to mustard gas exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to August 1946. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, granted service connection for prostatitis, assigning an initial 40 percent disability rating effective December 4, 2007, and denied service connection for blistering on the ears, glaucoma and lens replacement, boils on the underarms and back, athletes feet, scars (all claimed to the result of exposure to mustard gas); coronary artery disease, hypertension, PTSD, and tinnitus.  In October 2009, the Veteran filed a notice of disagreement (NOD) with that decision pertaining to all conditions claimed as secondary to mustard gas exposure, hypertension, PTSD, tinnitus, and prostatitis.  A statement of the case (SOC) was issued in January 2011 pertaining to the issues concerning prostatitis, hypertension, PTSD, and tinnitus, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.  A supplemental statement of the case (SSOC) was issued in February 2015 pertaining to the issues concerning blistering on the ears, glaucoma and cataracts with lens replacement, boils of the bilateral underarms and back, emphysema, and tinea pedis, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2014.  

As reflected in a November 2014 rating decision and SSOC, the RO awarded a higher 60 percent rating for prostatitis effective March 17, 2014 but continued the 40 percent rating prior to March 17, 2014.

Because the Veteran has disagreed with the initial rating assigned following the award of grant of service connection for prostatitis, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126   (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although, during the pendency of the appeal, the RO granted a higher rating for prostatitis during a portion of the period under consideration, inasmuch as a higher rating for this disability is available both prior to and beginning March 17, 2014, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal prior to and beginning March 17, 2014.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his March 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  However, in April 2015 correspondence the Veteran requested that his Board hearing request be withdrawn.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


As a final preliminary matter, the Board notes that, in July 2015, the Veteran submitted a claim for special monthly compensation based on the need of aid and attendance.  As this matter has yet been addressed by the RO, it is not properly before the Board, and, thus, is referred to the RO for appropriate action.


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he wished to withdraw all of the claims pending on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In October 2014, the Board received notification from the Veteran and his representative, that they wished to withdraw from appeal all issues but the appeal pertaining to prostatitis.  In August 2015, the Board received notification from the Veteran and his representative, that they wished to withdraw from appeal all remaining appeals as the Veteran was "satisfied with [his] current rating."  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


